Per Curiam:

Appellant was convicted of the larceny of a hog. It is conceded that there was no error in the court’s rulings or in the instructions, and the only ground urged for a reversal is that the evidence was insufficient to identify the property stolen or to connect the appellant with the offense. We have carefully examined the record, and in our opinion there was no lack of evidence to identify the butchered animal with the one stolen. While the evidence connecting the appellant with the crime was wholly circumstantial, we think it fully warranted the verdict of the jury and the judgment rendered thereon. The judgment is affirmed.